People v Suarez (2017 NY Slip Op 00678)





People v Suarez


2017 NY Slip Op 00678


Decided on February 1, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
ROBERT J. MILLER
BETSY BARROS, JJ.


2015-12098

[*1]People of State of New York, respondent,
vGloria Suarez, appellant.


Steven A. Feldman, Uniondale, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Judith Sternberg and Barbara Kornblau of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Nassau County (Murphy, J.), dated November 5, 2015, which, after a hearing, designated her a level one sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The defendant's contention that the Sex Offender Registration Act is unconstitutional as applied to her is unpreserved for appellate review (see People v Howard, 27 NY3d 337, 342) and, in any event, without merit (see People v Knox, 12 NY3d 60; People v Taylor, 42 AD3d 13).
CHAMBERS, J.P., ROMAN, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court